Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Previous rejection of claims 11 and 12 under 35 USC 112(a) have been withdrawn due to the cancelation of claims 11 and 12.
Previous rejection of claims 11 and 12 under 35 USC 112(b) have been withdrawn due to the cancelation of claims 11 and 12.
Applicant’s arguments, see pgs 6-7, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Kirchner (DE 102006001064 B4) in view of Abney (US 7,762,114) and Wehmeier (US 2,942,337) have been fully considered and are persuasive. The applicant has amended to include allowable subject matter of claim 7 and the examiner agrees neither Kirchner, Abney or Wehmeier teach the deflection of the travelling end with respect to the axis of the mandrel is 5° to 15°. 
Applicant’s arguments, see pgs 6-7, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Abney in view of Wehmeier have been fully considered and are persuasive. The applicant has amended to include allowable subject matter of claim 7 and the examiner agrees neither Abney or Wehmeier teach the deflection of the travelling end with respect to the axis of the mandrel is 5° to 15°.
Election/Restrictions
Claims 1-3 and 9-10 are directed to an allowable system. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 14 and 16, directed to the process of making or using an allowable system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Krehbiel on 7/27/2021.

Claim 20 is canceled.
Allowable Subject Matter
Claims 1-3, 9-10, 13-4 and 16 are allowed.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the deflection of the traveling end with respect to the axis of the mandrel is 5° to 15°”  in combination with the rest of the claimed limitations set forth in claims 1 and 13.
Abney (US 7,762,114) discloses a backward flow forming system comprising a mandrel and a plurality of rollers used to exert a force on a material to form a work piece. 
Wehmeier (US 2,942,337) further teaches of using a catcher configured to guide and apply tension to the work piece while inducing a vibration on a tail end of the work piece.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight. While vibration can be considered oscillation, one of ordinary skill in the art would not further modify the oscillation caused by the vibration to be within 5° and 15°.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725